


110 HR 6786 IH: Delaware Judgment Funds Distribution

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6786
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Sullivan
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the settlement of claims arising from the
		  use and distribution of judgment funds previously awarded and provided to the
		  Delaware Tribe of Indians, the Delaware Nation, the Kansas Delaware Tribe of
		  Indians, Incorporated, and the Delawares of Idaho, Incorporated, to correct
		  underpayment of certain funds, to provide for the settlement of accounting
		  claims arising from, and otherwise achieve the requirements of, certain
		  litigation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Delaware Judgment Funds Distribution
			 Settlement Act of 2008.
		2.DefinitionsIn this Act:
			(1)Cherokee
			 NationThe term Cherokee Nation means the Cherokee
			 Nation, with its headquarters located in Tahlequah, Oklahoma.
			(2)Cherokee Nation
			 Jurisdictional BoundaryThe term Cherokee Nation
			 Jurisdictional Boundary means the boundary surrounding lands within the
			 Indian Territory that were ceded by the United States to the Nation pursuant to
			 the Treaties of May 6, 1828, February 14, 1833, and December 29, 1835, 7 Stat.
			 478, the Indian Removal Act of 1830, 4 Stat. 411, and the fee patent executed
			 by President Martin Van Buren on December 31, 1838, diminished only by sales
			 under the Acts of February 28, 1877, 19 Stat. 265, June 2, 1886, 24 Stat. 121,
			 March 3, 1893, ch. 209, 27 Stat. 612, 645, and Proclamation No. 5, 20 Stat.
			 1222 (1893), including any interpretation of that boundary under Federal law or
			 by courts of competent jurisdiction, and shall also include those specific
			 parcels of Indian lands of the Nation outside that boundary wherever or
			 whenever acquired.
			(3)Delaware
			 nationThe term Delaware Nation means the Delaware
			 Nation, Oklahoma (formerly known as the Absentee Delaware Tribe of
			 Western Oklahoma and the Western Delaware Tribe).
			(4)Delaware
			 tribeThe term Delaware Tribe means the Delaware
			 Tribe of Indians, Oklahoma (formerly known as the Cherokee
			 Delaware and the Eastern Delaware).
			(5)Existing
			 authorityThe term existing authority means—
				(A)the first section
			 of Public Law 87–283 (25 U.S.C. 164);
				(B)Public Law 90–508
			 (25 U.S.C. 1181 et seq.);
				(C)Public Law 92–456
			 (25 U.S.C. 1291 et seq.);
				(D)Public Law 93–134
			 (25 U.S.C. 1401 et seq.);
				(E)Public Law 96–318
			 (94 Stat. 968);
				(F)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.);
			 and
				(G)any other
			 provision of law (including regulations).
				(6)Historical areas
			 of the delaware tribeThe term historical areas of the
			 Delaware Tribe means those counties outside Oklahoma on a list submitted
			 by the Chief of the Delaware Tribe to the Assistant Secretary-Indian Affairs
			 and those areas outside Oklahoma defined by treaties between the Delaware
			 Nation and the United States.
			(7)Idaho
			 delawareThe term Idaho Delaware means the Delawares
			 of Idaho, Incorporated.
			(8)Indian
			 countryThe term Indian Country means Indian
			 Country as defined by Federal law.
			(9)Joint delaware
			 trust fundsThe term Joint Delaware Trust Funds
			 means—
				(A)the trust fund
			 accounts numbered JA9483106 and JA9480698 (including all interest on those
			 accounts); and
				(B)63 percent of the
			 trust fund account numbered JA9480102 as of the date of enactment of this Act
			 (including all interest on that portion of the account).
				(10)Kansas
			 delawareThe term Kansas Delaware means the Kansas
			 Delaware Tribe of Indians, Incorporated.
			(11)ListThe
			 term List means the list of tribal entities published in the
			 Federal Register pursuant to section 104 of the Federally Recognized Indian
			 Tribe List Act of 1994 (25 U.S.C. 479a–1).
			(12)Restricted
			 landThe term Restricted land means any land, the
			 title to which is held in the name of an Indian or Indian tribe subject to
			 restrictions by the United States against alienation.
			(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(14)Trust
			 landThe term Trust land means land, the title to
			 which is held by the United States in trust for the benefit of an Indian tribe
			 or individual.
			(15)Undistributed
			 delaware tribe trust fundsThe term undistributed Delaware
			 Tribe Trust Funds means any amounts in the trust fund accounts numbered
			 JA9484104, JA9484377, JA9285105, and JA9285378 (including all interest on those
			 accounts).
			(16)Undistributed
			 idaho delaware trust fundsThe term undistributed Idaho
			 Delaware Trust Funds means the trust fund accounts numbered JA9483692,
			 JA9483379, and JA9483015 (including all interest on those accounts).
			(17)Undistributed
			 kansas delaware trust fundsThe term undistributed Kansas
			 Delaware Trust Funds means—
				(A)the trust fund
			 account numbered JA9480011 (including all interest on that account); and
				(B)37 percent of the
			 trust fund account numbered JA9480102 as of the date of enactment of this Act
			 (including all interest on that portion of the account).
				(18)Undistributed
			 per capita distributions to certain delaware tribe membersThe
			 term undistributed per capita payments to certain Delaware Tribe
			 members means the trust fund accounts numbered JA9284108 and JA9284371
			 (including all interest on those accounts).
			3.Delaware Tribe
			 trust funds mismanagement claims settlementNot later than 30 days after the date of
			 enactment of this Act, the United States shall offer to file with the Delaware
			 Tribe a joint motion for entry of judgment in the amount of $437,165 in Docket
			 No. 02–26L in the United States Court of Federal Claims, as a full and final
			 judicial settlement of all trust fund claims of the Delaware Tribe that were or
			 could have been brought under that docket.
		4.Distributions to
			 tribes, eligible members, and enrollees
			(a)In
			 generalNotwithstanding existing authority, the Secretary shall
			 carry out such actions as the Secretary determines to be necessary to satisfy
			 any remaining monetary obligations identified in the judgment for the case
			 styled Delawares of Idaho, Inc., et al. v. Clark, Civ. No. 83–1192 (D. Idaho)
			 (October 2, 1984) and subsequent orders of that court.
			(b)Requirements
				(1)Delaware
			 tribe
					(A)Definition of
			 eligible memberIn this paragraph, the term eligible
			 member means a member of the Delaware Tribe identified as underpaid in
			 the memorandum decision and judgment of the case described in subsection
			 (a).
					(B)Payments under
			 certain amountThe Secretary shall pay to the governing body of
			 the Delaware Tribe for programming purposes each per capita payment of an
			 eligible member or heir or legatee under this paragraph in an amount that is
			 less than $5.
					(C)Remaining
			 amountsNotwithstanding existing authority—
						(i)In
			 generalAny amounts remaining on the date that is 1 year after
			 the date on which 80 percent of the initial distributions under this paragraph
			 have been made shall be provided to the governing body of the Delaware Tribe
			 for programming purposes.
						(ii)DeterminationNo
			 more than one series of per capita payments under this paragraph shall be
			 required before determining that amounts remaining are eligible for
			 distribution to the governing body of the Delaware Tribe under this
			 subparagraph.
						(2)Kansas delaware
			 and idaho delaware
					(A)Definition of
			 eligible enrolleeIn this paragraph, the term eligible
			 enrollee means an enrollee of the Kansas Delaware or the Idaho Delaware
			 identified as underpaid in the memorandum decision and judgment of the case
			 described in subsection (a).
					(B)Payments under
			 certain amountOf each per capita payment of an eligible enrollee
			 or heir or legatee under this paragraph in an amount that is less than $5, the
			 Secretary shall pay, for programming purposes—
						(i)19
			 percent of the amount to the Delaware Nation; and
						(ii)81
			 percent of the amount to the Delaware Tribe.
						(C)Remaining
			 amountsNotwithstanding existing authority—
						(i)In
			 generalAny amounts remaining on the date that is 1 year after
			 the date on which 80 percent of the initial distributions under this paragraph
			 have been made shall be provided for programming purposes—
							(I)17 percent to the
			 Delaware Nation; and
							(II)83 percent to the
			 Delaware Tribe.
							(ii)DeterminationNo
			 more than one series of per capita payments under this paragraph shall be
			 required before determining that amounts remaining are eligible for
			 distribution to the governing bodies of those tribes under this
			 subparagraph.
						(c)ConstructionIf
			 any order of the court in the case described in subsection (a) issued prior to
			 the date of enactment of this Act is inconsistent with a provision of
			 subsection (c), the order of the court shall govern unless amended by the
			 court.
			5.Distribution of
			 trust funds
			(a)In
			 generalNotwithstanding existing authority, not later than 60
			 days after the date on which the motion filed under section 3 is granted, of
			 amounts in the Joint Delaware Trust Funds, the Secretary shall—
				(1)distribute to the
			 Delaware Nation 17 percent for programming purposes;
				(2)implement a
			 process to use 72 percent to make per capita distributions to members of the
			 Delaware Tribe, in accordance with subsection (c); and
				(3)implement a
			 process to distribute to the Kansas Delaware and the Idaho Delaware 11 percent,
			 in accordance with subsection (e).
				(b)DefinitionIn
			 this section, update the roll means using reasonable efforts to
			 obtain current addresses for persons listed on the specified roll, to identify
			 such persons who are deceased, and to ascertain the heirs and legatees of such
			 deceased persons. Where this section permits the Secretary to contract the
			 updating of a roll, some or all of these functions may be contracted.
			(c)Per capita
			 distributions
				(1)Updating
			 roll
					(A)In
			 generalThe Secretary shall implement a process to update, or
			 offer to enter into a contract with the Delaware Tribe under which the Delaware
			 Tribe shall update, the roll of members prepared by the Secretary under section
			 5(a)(2) of Public Law 96–318 (94 Stat. 968).
					(B)Contract
			 requirementNotwithstanding section 552a of title 5, United
			 States Code (commonly known as the Privacy Act of 1974), or any
			 other provision of law, if the Secretary enters into a contract with the
			 Delaware Tribe under subparagraph (A), the Secretary may provide to the
			 Delaware Tribe—
						(i)the
			 roll prepared by the Secretary under section 5(a)(2) of Public Law 96–318 (94
			 Stat. 968); and
						(ii)any
			 other information the Secretary determines to be necessary to carry out the
			 contract.
						(2)Distributions
					(A)Definition of
			 eligible memberIn this paragraph, the term eligible
			 member means a member of the Delaware Tribe who is listed on the roll
			 prepared under section 5(a)(2) of Public Law 96–318 (94 Stat. 968).
					(B)Adult
			 membersThe Secretary shall make per capita payments to eligible
			 members aged 18 or older directly to the eligible members.
					(C)Disabled
			 membersThe Secretary shall make per capita payments to legally
			 disabled eligible members in accordance with such procedures (including the
			 establishment of trusts) as the Secretary determines to be appropriate to
			 protect the best interests of those eligible members.
					(D)Deceased
			 eligible membersThe Secretary shall make any per capita payment
			 owed to a deceased eligible member that is $100 or more to the appropriate
			 living heirs and legatees in accordance with a summary distribution prepared by
			 the Superintendent, Bureau of Indian Affairs, Muskogee, Oklahoma, that
			 identifies those heirs or legatees who are living and located, and pay to the
			 governing body of the Delaware Tribe for programming purposes (i) any portion
			 owed to a deceased heir or legatee, and (ii) any per capita payment owed to a
			 deceased eligible member that is less than $100. If the Secretary contracts the
			 determination of heirs and legatees under paragraph (1)(B), the Superintendent
			 may rely on the results under that contract.
					(E)Payments under
			 certain amountThe Secretary shall pay to the governing body of
			 the Delaware Tribe for programming purposes each per capita payment of an
			 eligible member under this paragraph in an amount that is less than $20.
					(F)Remaining
			 amountsNotwithstanding existing authority—
						(i)In
			 generalThe Secretary shall provide to the governing body of the
			 Delaware Tribe for programming purposes any amounts remaining on the date that
			 is 1 year after the date on which the Secretary completes the initial
			 distributions and transfers under this paragraph.
						(ii)DeterminationThe
			 Secretary shall not be required to make more than one series of per capita
			 payments under this paragraph before determining that amounts remaining are
			 eligible for distribution to the governing body of the Delaware Tribe under
			 this subparagraph.
						(d)Undistributed
			 delaware tribe trust fundsNotwithstanding existing authority,
			 not later than 60 days after the date on which the motion filed under section 3
			 is granted, the Secretary shall distribute to the governing body of the
			 Delaware Tribe for programming purposes all amounts in the undistributed
			 Delaware Tribe Trust Funds.
			(e)Undistributed per
			 capita distributions to certain delaware tribe members
				(1)Distributions
					(A)In
			 generalNotwithstanding existing authority, not later than 60
			 days after the date on which the motion filed under section 3 is granted, the
			 Secretary shall implement a process under which the Secretary shall—
						(i)determine, based on available information,
			 which members of the Delaware Tribe listed on the roll prepared under Public
			 Law 92–456 (25 U.S.C. 1291 et seq.) did not receive a distribution; and
						(ii)make
			 the required per capita payments to those members in accordance with subsection
			 (b)(2)(B)(E).
						(B)Remaining
			 amountsNotwithstanding existing authority—
						(i)In
			 generalThe Secretary shall provide to the governing body of the
			 Delaware Tribe for programming purposes any amounts remaining on the date that
			 is 1 year after the date on which the Secretary completes the initial
			 distributions and transfers under this paragraph.
						(ii)DeterminationThe
			 Secretary shall not be required to make more than one series of per capita
			 payments under this paragraph before determining that amounts remaining are
			 eligible for distribution to the governing body of the Delaware Tribe under
			 this subparagraph.
						(2)Updating
			 roll
					(A)In
			 generalTo the extent the
			 Secretary determines to be necessary to carry out paragraph (1), the Secretary
			 shall update, or offer to enter into a contract with the Delaware Tribe under
			 which the Delaware Tribe shall update, the roll prepared by the Secretary under
			 Public Law 92–456 (25 U.S.C. 1291 et seq.).
					(B)Contract
			 requirementNotwithstanding section 552a of title 5, United
			 States Code (commonly known as the Privacy Act of 1974), or any
			 other provision of law, if the Secretary enters into a contract with the
			 Delaware Tribe under subparagraph (A), the Secretary may provide to the
			 Delaware Tribe—
						(i)the
			 roll prepared by the Secretary under Public Law 92–456 (25 U.S.C. 1291 et
			 seq.); and
						(ii)any
			 other information the Secretary determines to be necessary to carry out the
			 contract.
						(f)Undistributed
			 kansas delaware trust funds and undistributed idaho delaware trust
			 funds
				(1)Updating
			 roll
					(A)In
			 generalTo the extent necessary to fulfill the purposes of this
			 Act, the Secretary shall implement a process to update the rolls, or offer to
			 enter into contracts with the Idaho Delaware and the Kansas Delaware under
			 which the Idaho Delaware and Kansas Delaware shall update their respective
			 roll, prepared by the Secretary under paragraphs (1) and (3) of section 5(a) of
			 Public Law 96–318 (94 Stat. 968).
					(B)Contract
			 requirementNotwithstanding section 552a of title 5, United
			 States Code (commonly known as the Privacy Act of 1974), or any
			 other provision of law, if the Secretary enters into a contract with the Idaho
			 Delaware or the Kansas Delaware under subparagraph (A), the Secretary may
			 provide to the Idaho Delaware, the Kansas Delaware, or both—
						(i)their respective
			 roll prepared by the Secretary under paragraphs (1) and (3) of section 5(a) of
			 Public Law 96–318 (94 Stat. 968); and
						(ii)any
			 other information the Secretary determines to be necessary to carry out the
			 contract.
						(2)Definition of
			 enrolleeIn this subsection, the term enrollee means
			 a person who is listed on the rolls prepared under paragraph (1) or (3) of
			 section 5(a) of Public Law 96–318 (94 Stat. 968).
				(3)ApportionmentNotwithstanding
			 existing authority, of amounts in the undistributed Idaho Delaware Trust Funds
			 and the undistributed Kansas Delaware Trust Funds, the Secretary shall
			 distribute—
					(A)to the Delaware
			 Tribe for programming purposes not later than 60 days after the date on which
			 the motion filed under section 3 is granted, 37 percent of amounts in the trust
			 fund account numbered JA9480102 as of the date of enactment of this Act
			 (including interest accruing on that account after that date) to correct
			 payments erroneously made from an account of the Delaware Tribe to enrollees of
			 the Kansas Delaware;
					(B)to any appropriate
			 attorney who makes a claim within 60 days to the Secretary, amounts set aside
			 pursuant to Public Law 96–318 (94 Stat. 968) that are held in trust for
			 attorney’s fees as of the date of enactment of this Act and are determined to
			 be owing by the Secretary;
					(C)to enrollees of
			 the Kansas Delaware, in accordance with paragraph (4)—
						(i)9.2
			 percent of the Joint Delaware Trust Funds; and
						(ii)amounts remaining
			 in the undistributed Kansas Delaware Trust Funds after making the distributions
			 under subparagraphs (A) and (B); and
						(D)to enrollees of the
			 Idaho Delaware, in accordance with paragraph (4)—
						(i)1.8
			 percent of the Joint Delaware Trust Funds; and
						(ii)amounts remaining
			 in the undistributed Idaho Delaware Trust Funds after making any distributions
			 under subparagraph (B).
						(4)Payments to
			 enrollees
					(A)Adult
			 enrolleesThe Secretary shall make per capita payments under
			 subparagraphs (C) and (D) of paragraph (3) to enrollees aged 18 or older
			 directly to the enrollees.
					(B)Disabled
			 enrolleesThe Secretary shall make per capita payments under
			 subparagraphs (C) and (D) of paragraph (3) to legally disabled enrollees in
			 accordance with such procedures (including the establishment of trusts) as the
			 Secretary determines to be appropriate to protect the best interests of those
			 enrollees.
					(C)Deceased
			 enrolleesThe Secretary shall make any per capita payment owed to
			 a deceased eligible enrollee under subparagraphs (C) and (D) of paragraph (3)
			 that is $100 or more to the appropriate living heirs and legatees in accordance
			 with a summary distribution prepared by the appropriate Superintendent, Bureau
			 of Indian Affairs, that identifies those heirs or legatees who are living and
			 located, and pay to the tribal governing bodies pursuant to subparagraph (E)(i)
			 for programming purposes, (i) any portion owed to a deceased heir or legatee,
			 and, (ii) any per capita payment owed to a deceased eligible enrollee that is
			 less than $100. If the Secretary contracts the determination of heirs and
			 legatees under paragraph (1)(B), the Superintendent may rely on the results
			 under that contract.
					(D)Payments under
			 certain amountOf each per capita payment of an enrollee or heir
			 or legatee under this paragraph in an amount that is less than $20, the
			 Secretary shall pay, for programming purposes—
						(i)19
			 percent of the amount to the Delaware Nation; and
						(ii)81
			 percent of the amount to the Delaware Tribe.
						(E)Remaining
			 amountsNotwithstanding existing authority—
						(i)In
			 generalOf any amounts remaining on the date that is 1 year after
			 the date on which the Secretary completes the initial distributions and
			 transfers under this paragraph, the Secretary shall pay, for programming
			 purposes—
							(I)17
			 percent to the Delaware Nation; and
							(II)83 percent to the
			 Delaware Tribe.
							(ii)DeterminationThe
			 Secretary shall not be required to make more than one series of per capita
			 payments under this paragraph before determining that amounts remaining are
			 eligible for distribution to the governing bodies of those tribes under this
			 subparagraph.
						(5)Idaho delaware
			 action
					(A)The Idaho Delaware
			 filed on May 25, 2007 an action in the United States District Court for the
			 District of Idaho styled Delawares of Idaho, Inc. v. Kempthorne, No.
			 1:07–cv–00237, seeking a writ of mandamus compelling distributions of the
			 amounts due the Idaho Delaware enrollees under this section.
					(B)This section shall
			 not obligate the Secretary to make any distribution or take any other action
			 that would be duplicative of any distribution or action taken by the Secretary
			 in that case voluntarily or pursuant to the Judgment and Order of June 26, 2008
			 or any other order of the court issued prior to the date of enactment of this
			 Act.
					6.Delaware tribe
			 relationship with the United States
			(a)FindingA
			 December 3, 1940, letter of the Assistant Commissioner of Indian Affairs,
			 approved by Assistant Secretary Oscar Chapman for the Department of the
			 Interior on January 23, 1941, determined that the Delaware Tribe was eligible
			 to organize as a distinct and separate tribe under the Oklahoma Indian Welfare
			 Act.
			(b)Reorganization
			 of the Delaware Tribe by the Department of the InteriorIf the
			 Delaware Tribe elects to and is reorganized by the Secretary under section 3 of
			 the Act of June 26, 1936 (25 U.S.C. 503) (commonly known as the Oklahoma
			 Indian Welfare Act), thereby restoring its direct
			 government-to-government relationship with the United States and being restored
			 to the List, or is restored to the List by any other means, such restoration
			 shall be subject to the following provisions:
				(1)Any agreement
			 (including future amendments thereto) made after January 1, 2007, between the
			 Delaware Tribe and the Cherokee Nation addressing common issues of
			 jurisdiction, Federal funding, or land within the Cherokee Nation
			 Jurisdictional Boundary shall be binding upon Federal agencies unless otherwise
			 prohibited by law. If waived in such an agreement, the sovereign immunity of
			 the Delaware Tribe, as reorganized, shall not prevent the enforcement of such
			 an agreement by the Cherokee Nation in any United States district court.
			 Disputes regarding enforcement of such agreements arise under Federal Indian
			 law for purposes of Federal court jurisdiction.
				(2)The Secretary
			 shall process a request to have land acquired in trust for general purposes
			 within the historical areas of the Delaware Tribe as an on-reservation
			 acquisition under 25 CFR part 151 or its equivalent under any successor
			 regulation, if such consideration is expressly requested by the Delaware Tribe
			 within 25 years of a reorganization of the Delaware Tribe by the Secretary
			 under the Oklahoma Indian Welfare Act.
				(3)No land within the
			 Cherokee Nation Jurisdictional Boundary may be taken into trust or restricted
			 status under any provision of law for the benefit of the Delaware Tribe without
			 the written consent of the Cherokee Nation.
				(4)Unless the
			 Cherokee Nation and the Delaware Tribe agree otherwise in writing, the Delaware
			 Tribe shall have no tribal jurisdiction over any Indian Country within the
			 Cherokee Nation Jurisdictional Boundary.
				(5)The Delaware Tribe
			 is entitled to participate in the Small Business Administration’s 8(a) program
			 with a new graduation period and without any penalty or negative consequences
			 that might otherwise flow from its prior participation in the program.
				7.Construction
			(a)No recognition
			 of certain delaware entitiesNothing contained in this Act shall
			 be construed as recognizing the Kansas Delaware, the Kansas Delaware Tribe of
			 Indians, Incorporated, the Idaho Delaware, or the Delawares of Idaho,
			 Incorporated, as federally recognized tribes.
			(b)No other tribal
			 interest in delaware fundsNothing in this Act shall be construed
			 as providing any other tribe or the members of any other tribe who are not
			 otherwise eligible members of the Delaware Tribe, or heirs or legatees of such
			 members, with any interest in, or authority or jurisdiction over, any funds
			 that are subject to sections 1 through 5 of this Act.
			8.No
			 taxation of distributionsNone
			 of the funds distributed per capita or made available for programming purposes
			 under this Act shall be subject to Federal or State income taxes or be
			 considered income or resources in determining eligibility for assistance under
			 Federal, State, or local programs.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
